OLIVER C. MAXWELL, Circuit Judge.
Order quashing subpoena duces tecum: This cause coming on this date to be heard on the motion of the City of Tampa to quash subpoena duces tecum directed to Frank Bowan, captain, James Cooper, patrolman, Warren Lawton, sergeant, and William Gore, detective, all members of the Tampa Police Department, and the motion having been argued by Nick J. Falsone, as attorney for the City of Tampa, and also by counsel for plaintiff and counsel for defendant, the Tribune Company, and the court having inspected all records, notices, official reports and writings made by the said members of the police department, finds that all of said documents are confidential, with the exception of the offense report and the case status card, and the court being fully advised in the premises,
It is ordered and adjudged that the motion of the City of Tampa to quash the subpoena duces tecum addressed to Frank Bowan, captain, James Cooper, patrolman, Warren Lawton, sergeant, and William Gore, detective, be and the same is hereby granted with the exception of the offense report and the case status card.